Citation Nr: 0604004	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of post-operative chondromalacia of the left 
knee, currently evaluated as 20 percent from February 1, 1993 
and 30 percent from March 21, 1995.

2.  Evaluation of limitation of motion of the left knee with 
degenerative joint disease associated with post-operative 
chondromalacia, currently evaluated as 10 percent from May 6, 
1994.

3.  Evaluation of post-operative arthroscopic chondroplasty 
and debridement of the right knee, currently evaluated as 30 
percent from February 1, 1993.

4.  Evaluation of limitation of motion of the right knee with 
degenerative joint disease with post-operative arthroscopic 
chondroplasty and debridement, evaluated as 10 percent from 
May 6, 1994.

5.  Evaluation of sinusitis, currently evaluated as 
noncompensable from April 1, 1986 and as 10 percent from 
March 21, 1995.

6.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
hospitalizations in April and October 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
December 1975, from March 1977 to March 1981, and from May 
1983 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In this decision, the RO denied 
increased evaluations for the veteran's service-connected 
bilateral knee disabilities.  By rating decision of September 
1994, the RO denied an increased evaluation for the veteran's 
service-connected sinusitis.  The veteran appealed this 
determination.  Finally, this appeal also arises from an 
April 1999 rating decision that denied entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following hospitalizations in April 
and October 1998.

The Board previously remanded these matters in June 1992, 
September 2000, and September 2003.  The case has returned 
for appellate consideration.  


FINDINGS OF FACT

1.  The evidence establishes that the veteran's left knee 
disability is characterized by severe instability with 
flexion in excess of 45 degrees.

2.  The evidence establishes that the veteran's right knee 
disability is characterized by severe instability, flexion in 
excess of 45 degrees.

3.  The evidence establishes that the veteran's sinusitis has 
not resulted in incapacitating episodes, but has resulted in 
less than six non-incapacitating episodes a year consist with 
symptoms of headaches, pain, purulent discharge, and 
crusting.

4.  The evidence does not show that the veteran required 
convalescence of one month or more for sinus surgeries 
performed in April and October 1998; or that these surgeries 
resulted in severe post-operative residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
more, for post-operative chondromalacia of the left knee, 
effective from June 29, 1990, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).  See 
also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).

2.  The criteria for an evaluation of 10 percent, but not 
more, for limitation of motion of the left knee with 
degenerative joint disease associated with post-operative 
chondromalacia, effective from June 29, 1990, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 
(2005).  See also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  The criteria for an evaluation of 30 percent, but not 
more, for post-operative arthroscopic chondroplasty and 
debridement of the right knee, effective from June 29, 1990, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (2005).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

4.  The criteria for an evaluation of 10 percent, but not 
more, for limitation of motion of the right knee with 
degenerative joint disease with post-operative arthroscopic 
chondroplasty and debridement, effective from June 29, 1990, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5260 (2005).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

5.  The criteria for an evaluation of 10 percent, but not 
more, for chronic sinusitis, effective from May 6, 1994, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.97, Diagnostic Code 6513 (2005).  

6.  The criteria for a temporary total evaluation for 
convalescence following hospitalizations in April and October 
1988 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.30 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in August 1998, March 2003, and August 2004.  By means 
of these letters, the appellant was told of the requirements 
to establish increased evaluations for his bilateral knee 
disabilities, his sinusitis, and a temporary total evaluation 
for convalescence.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The Statements of the 
Case (SOC) issued in March 1991 and October 1995, and 
Supplemental Statements of the Case (SSOC) issued thereafter, 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The initial adverse decision in 
this claim was issued by the RO prior to the enactment of the 
VCAA.  Thus, VCAA notification was issued after this adverse 
decision.  However, this deficiency has been corrected by 
prior remands by the Board and subsequent readjudication of 
these claims by the agency of original jurisdiction (AOJ) 
after the issuance of VCAA letters in March 2003 and August 
2004.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in March 
2003 and August 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The he has identified private and VA treatment and these 
records have been obtained and associated with the claims 
file.  In addition, VA has obtained pertinent medical 
evidence in the possession of the U. S. Armed Forces and 
Social Security Administration (SSA).  

The veteran has been afforded two hearings before VA in April 
1991 and March 1996, and transcripts of these hearings have 
been incorporated into the claims file.  The veteran did 
request a hearing before the Board.  Such a hearing was 
initially scheduled in March 2000 and the veteran was 
notified of this hearing by a letter issued in January 2000 
to his last reported address.  The veteran failed to report 
for this hearing.  He has not requested a new hearing, nor 
has he presented any reasons to show good cause for his 
absence.  See 38 C.F.R. § 20.704.  Thus, further development 
for pertinent evidence is not required.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations.  
These examinations noted accurate medical histories, findings 
on examination, and the appropriate diagnoses.  The VA 
examiner in October 2000 clearly indicated that he had 
reviewed the medical history in the veteran's claims file.  
This examiner also provided information on functional 
limitations of the knees during symptomatic flare-up.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 205-07 (1995).  Therefore, the VA examination reports 
are adequate for VA purposes.  

The Board has remanded this case for development in September 
2000 and September 2003.  A review of the claims file 
indicates that the RO has fully complied with these remand 
instructions, to include evaluating the knee disabilities 
under multiple diagnostic criteria, determining the 
appropriate effective dates for the evaluations awarded, 
obtaining SSA medical evidence, and providing the appropriate 
VCAA notification.  Therefore, these remand instructions do 
not require further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOCs, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Knees

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of 
arthritis, painful motion is an important factor of the rated 
disability and should be carefully noted.  38 C.F.R. § 4.59.  

The words "slight", "moderate" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA received the veteran's claim for increased evaluations of 
his bilateral knee disability on June 29, 1990.  In his 
testimony before VA and in written contentions, the veteran 
has claimed that he has constant sharp stabbing pain, loud 
popping, swelling, and instability in each knee.  Due to 
these problems, he is unable to walk very far, stand, crawl, 
or bend.

A private orthopedic examination in March 1989 noted the 
veteran's complaints of bilateral knee pain.  He reported 
that this pain limited his ability to walk, squat, and 
interfered in his ability to perform his work detailing 
automobiles.  On examination, there was no effusion or 
atrophy.  There was full range of motion.  However, crepitus 
was present with motion of both knees.  Bilateral knee X-rays 
were reported to be normal.  Apparently the diagnosis was 
chondromalacia of the patella.

The veteran underwent arthroscopic knee surgery in September 
1990 to shave both chondromalacias.  A physician's note 
indicated that this surgery had revealed severe arthritis of 
both knees.  Outpatient records note that the veteran 
continued to complain of pain after this surgery.  

A VA compensation examination in early July 1991 noted the 
veteran's complaint of bilateral knee pain continuing since 
his surgery.  He reported that his knees would swell, lock, 
give way, and he required a cane in order to ambulate.  He 
denied using any knee braces.  The veteran claimed that he 
was unable to squat and that any activity, to include 
walking, standing, or using stairs, aggravated his knee pain.  
He asserted that he was unable to work due to his knee 
problems.  On examination, the veteran ambulated with a 
marked limp and was unable to squat.  Range of motion in the 
knees was from 0 degrees extension to 90 degrees flexion.  
There was moderate crepitance on motion.  His knees had 
generalized tenderness, which was more pronounced at the 
joint line.  There was no edema, effusion, or deformities 
regarding the knees.  Strength and sensation testing were 
normal.  There was slight ligamentous laxity in both knees.  
His bilateral X-rays were reported to be "radiographically" 
normal.  The diagnosis was bilateral, post-operative 
chondromalacia of the knees.

The veteran was given another VA compensation examination in 
late July 1991.  He complained of bilateral knee pain, 
swelling, and instability.  The veteran asserted that these 
symptoms were aggravated by such activity as squatting.  On 
examination, the physician noted that the veteran came in 
using a cane.  There was no effusion or ligamentous or 
cruciate instability.  Muscle measurements were noted to be 
equal.  Range of motion was from "complete" extension to 
135 degrees of flexion.  A moderate patellofemoral crepitance 
was noted in both knees.  The examiner noted that no knee X-
rays were reviewed in connection with this examination.  The 
diagnoses included bilateral chondromalacia patellae.  

VA outpatient record of June 1992 noted the veteran's 
complaint of right knee pain.  On examination, his right knee 
range of motion was from 0 degrees extension to 45 degrees 
flexion, with limitation due to guarding secondary to 
anterior knee pain.  There was no ligamentous laxity in the 
knee. A right knee X-ray found no significant pathology, 
except for extremely minimal bony spurring in the 
intercondylar region.  The assessment was acute flare-up of 
patellofemoral arthritis.

In September 1992, the veteran underwent right knee 
arthroscopy in order to decompress this knee due to 
debilitating pain.  During a physical examination, both knees 
were noted to be positive for grinding, patellofemoral 
crepitance, and tenderness.  The ligaments were stable.  A 
September 1992 right knee X-ray found no abnormalities except 
for post-operative repositioning of the tibial tuberosity.  
The post-operative diagnosis was right knee patellofemoral 
degenerative arthritis.

He was given another VA compensation examination in February 
1993.  He complained of constant pain in his knees that was 
not alleviated by over-the-counter medication.  The veteran 
reported that he was unable to run, squat, or climb stairs.  
He noted that walking, standing, and changes in the weather 
aggravated his pain.  The veteran claimed that his knees 
would give way two or three times a month and would cause him 
to fall.  He reported using a knee brace and cane to 
ambulate.  He also reported swelling in his knees three or 
four times a week.  The veteran was currently unemployed.  On 
examination, both knees were generally tender.  The right 
knee had slight edema.  Range of motion in the right knee was 
from 0 degrees extension to 80 degrees flexion, and in the 
left knee was from 0 degrees extension to 90 degrees flexion.  
The right knee had marked crepitance and the left had 
moderate crepitance.  There was no effusion.  There was 
slight ligamentous laxity in the right knee, but none was 
found in the left.  The veteran was unable to squat.  His 
right knee strength was diminished by 50 percent, but no loss 
of strength was found in the left knee.  A left knee X-ray 
found no definite abnormality except for a small loose body 
in the anterior aspect of the knee joint.  No right knee X-
ray was taken.  The diagnoses were bilateral, post-operative, 
chondromalacia patella.  

A May 1994 VA outpatient treatment record reflects severe 
degenerative joint disease in both knees.  The examiner noted 
that the veteran had fallen and reinjured his right knee.  A 
July 1994 VA outpatient treatment record notes that the 
veteran used a right-handed cane to ambulate.  On 
examination, his gait was antalgic.  The examiner noted that 
he had difficulty with heel-to-toe walking secondary to pain 
in the knees.

The SSA provided the veteran an orthopedic examination in 
July 1994.  The veteran complained that part of his "major 
problem" was his bilateral knee pain.  He reportedly had 
difficulty with sitting, stooping, bending, lifting, or doing 
any manual labor due to his knees.  A right knee X-ray 
reportedly revealed a Fullerton release and transfer of the 
anterior tibia, some medial and lateral joint compartment 
arthritis, and some evidence of early chondromalacia.  On 
examination, there was no atrophy of the quadriceps or 
calves.  Range of motion of both knees was equal.  The right 
knee was tender.  The impressions included history of 
bilateral chondromalacia of the knees, and post-operative 
tibial transfer of the right knee with traumatic arthritis.

A VA outpatient record of February 1995 noted the veteran's 
complaints included severe bilateral knee pain.  No findings 
regarding the knees were noted on examination, nor was there 
any knee X-ray reported.  The impressions included bilateral 
knee degenerative joint disease.  

On VA examination in April 1995, the veteran complained of 
constant bilateral knee pain.  The veteran reported that his 
knees gave way once or twice per week with occasional 
falling.  No locking was noted.  He stated that he used a 
cane at all times.  The rare use of knee braces was noted.  
The veteran stated that he had swelling of the knees two or 
three times per week, with increased pain with all activities 
and weather changes.  On examination, he extended to 0 
degrees and flexed to 75 degrees, bilaterally, with moderate 
crepitus.  There was bilateral peripatellar tenderness, but 
the ligaments appeared intact.  There was no edema, effusion, 
or deformity.  The veteran ambulated with a moderate limp and 
squatted with difficulty.  The diagnosis was chondromalacia 
patella, bilateral, postoperative.

A VA outpatient record dated in May 1995 noted that the 
veteran had fallen the day before after his right knee had 
given way.  On examination, he could not flex his right knee 
more than 15 degrees.  The assessment was unstable right 
knee.  In September 1995, the veteran was noted to suffer 
with right knee patellofemoral syndrome.  He continued to 
complain of pain.  Pain was palpable on the medial and 
lateral patella facets.  The examiner commented that the only 
surgical option left for the veteran was patellectomy that 
would only further disable him.  A September 1995 right knee 
X-ray noted post-surgical changes in right tibia with two 
metallic screws implaced.  The knee joint appeared intact.  

On VA examination in February 1997, the veteran complained of 
constant bilateral knee pain that was not alleviated by over-
the-counter medication.  He reported that his knees locked or 
gave way on average once a month.  The veteran experienced 
swelling in each knee every night.  He claimed that he could 
not run, squat, or drive an automobile.  The veteran reported 
using a cane and knee brace to ambulate.  The examiner also 
noted that he used a cane and ambulated with a slight limp.  
On examination of the knees, extension was to 20 degrees and 
flexion was to 80 degrees, bilaterally, with marked crepitus.  
The examiner reported that the veteran squatted with 
difficulty.  There was no edema, effusion, or deformity.  The 
ligaments appeared intact.  The diagnoses included 
chondromalacia patella, postoperative, bilateral.

A private operative report of July 2000 noted that the 
veteran had increasing symptoms of internal derangement in 
the right knee with the knee catching.  It was noted that 
conservative treatment had failed to improve his symptoms.  
The veteran underwent arthroscopic chondroplasty and 
debridement.  The post-operative diagnosis was patellofemoral 
degenerative joint disease.  

The veteran was afforded a VA compensation examination in 
October 2000.  He reported the need to use a cane in order to 
ambulate.  The veteran complained of pain and swelling in his 
knees.  He ranked this pain on a scale from 1 (no pain) to 10 
(extreme pain), at a level of 5 to 7.  The veteran reported 
being able to walk approximately 100 yards with pain.  
Standing 10 minutes would produce knee pain.  Using any kind 
of steps increased his pain.  Sitting caused stiffness in his 
right knee.  On examination, the veteran walked with the aid 
of a cane and had a marked limp on the right side.  There was 
either low volume effusion or thickening of the synovial 
membrane on palpation.  The veteran had retropatellar grating 
with movement.  Range of motion was from 0 to 100 degrees, 
and during the extremes of this motion there was pain.  There 
was a very prominent anterior tibial crest on the right side 
compared to the left.  Circumferial measurements of the legs 
were noted to reveal poorly developed musculature.  Radiology 
report for a right knee X-ray in October 2000 noted metallic 
screws at the tibial metaphysic, knee joint spaces and 
margins were unremarkable, and bone density was minimally 
decreased.  The impression was "radiographically normal 
knee."  However, the orthopedic examiner noted the X-ray 
also revealed elevation of the anterior tibial cortex, a 
round defect in the proximal tibial area, sharpening of the 
posterior tibial spine, irregularity to a marked degree in 
the patellar groove, and the patella position was elevated.  
The impressions were multiple operative procedures to the 
right knee, advanced chondromalacia patella of the right 
knee, and chronic synovitis.  The examiner commented that the 
veteran's anticipated range of motion would be from 0 to 140 
degrees.  It was also noted that the veteran was very 
restricted and limited functionally due to pain and would not 
be capable of doing any activity producing musculoskeletal 
impact.

VA outpatient records from the early 2000s noted the 
veteran's continued problems with severe knee pain.


Instability in the Knees

The veteran's post-operative chondromalacia of the left knee 
is currently evaluated as 20 percent from February 1, 1993 
and 30 percent from March 21, 1995, under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5257 (recurrent subluxation or lateral instability).  
The veteran's post-operative arthroscopic chondroplasty and 
debridement of the right knee is currently evaluated as 30 
percent from February 1, 1993, under the same diagnostic 
criteria.  Under these criteria, severe symptoms of 
instability and impairment in a knee are to be evaluated as 
30 percent disabling.  

After a review of the evidence, the Board finds that a 30 
percent evaluation in each knee is warranted effective from 
the date of the veteran's claim on June 29, 1990.  While the 
medical examinations have been inconsistent regarding the 
existence of instability or laxity in the knee joints, one 
the earliest orthopedic examinations in June 1991 did find 
"slight" laxity in both knees.  The veteran has presented 
credible and consistent lay evidence of severe and frequent 
instability that would lead to falls.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (A layperson is 
competent to present evidence regarding injury and 
symptomatology.)  Based on the inconsistent nature of the 
medical findings, the Board will resolve all doubt in this 
matter in the veteran's favor, and award a 30 percent 
evaluation for each knee due to instability effective from 
the date of his claim.  This is the highest evaluation 
authorized under Code 5257.

The criteria at Code 5263 do not authorize an evaluation in 
excess of 30 percent, therefore, these criteria do not 
warrant further consideration.  The criteria at Code 5262 do 
allow a 40 percent evaluation for nonunion or the tibia or 
fibula with loose motion that required a brace.  The evidence 
indicates that the veteran has had multiple knee surgeries to 
include a Fullerton procedure in September 1992 that resulted 
in repositioning of the tibial tuberosity in the right knee.  
There is lay evidence that the veteran requires the use of 
braces on his knees due to instability.  However, there is no 
medical or radiological evidence of actual nonunion of either 
tibia or fibula.  Without such a nonunion, a 40 percent 
evaluation under Code 5262 is not authorized.  The criteria 
most analogous to the veteran's current bilateral knee 
impairment due to severe instability are 30 percent 
evaluations under Code 5257.  Therefore, an evaluation in 
excess of 30 percent disabling for either knee is not 
warranted.


Limitation of Motion in the Knees

The veteran's limitation of motion and degenerative changes 
in the knees are currently evaluated as 10 percent (separate 
rating for each knee) from May 6, 1994 Code 5260 (limitation 
of flexion) and 5261 (limitation of extension).  Under Code 
5260, flexion of the knee limited to 45 degrees warrants a 10 
percent evaluation, and flexion limited to 30 percent 
warrants a 20 percent evaluation.  Under Code 5261, extension 
of the knee limited to 10 degrees warrants a 10 percent 
rating, and extension limited to 15 degrees warrants a 20 
percent rating. 

The majority of the range of motion studies has consistently 
found flexion substantially better than 45 degrees, with full 
extension, in both knees.  However, on two occasions in June 
1992 and May 1995, range of motion in the right knee was more 
impaired.  In June 1992, his right knee flexion was limited 
to 45 degrees due to pain.  In May 1995, right knee flexion 
was limited to 15 degrees.  In February 1997, bilateral knee 
extension was limited to 20 degrees.  These sporadic episodes 
of increased limitation appear to be the result of infrequent 
exacerbation of his knee disorder.  However, the veteran 
appears to have long periods between these episodes when his 
knees have substantially better range of motion, even with 
his chronic pain.  The only medical opinion to discuss the 
veteran's functional limitations was provided in October 
2000.  While this VA examiner noted the veteran was incapable 
of any activity producing musculoskeletal impact, he opined 
that the veteran's anticipated range of motion after his most 
recent surgery would be 0 to 140 degrees.  Applying the 
principles of 38 C.F.R. §§ 4.40 and 4.45, and considering 
both the lay and medical evidence, the Board finds that the 
veteran's bilateral knee disability has most consistently 
shown range of motion to full extension and better than 45 
degrees flexion.  Based on this analysis, the preponderance 
of the evidence is against higher evaluations under the 
criteria at Codes 5260 and 5261. 

Under Codes 5003 and 5010 (arthritis), without evidence of 
limitation of motion, X-ray evidence of arthritis involvement 
in two major joints is to be evaluated as 10 percent 
disabling; while X-ray evidence of involvement of two major 
joints with occasional incapacitation is to be evaluated as 
20 percent disabling.  With limitation of motion, which is 
found to be noncompensable under the appropriate diagnostic 
code evaluating that joint, then a 10 percent evaluation is 
for application for each major joint so affected.  As there 
is evidence of limitation of motion in each knee, a 20 
percent evaluation under these criteria is not authorized.  A 
separate 10 percent evaluation under these criteria for the 
knees would violate the principles of 38 C.F.R. § 4.14 since 
arthritis is considered part of the criteria regarding 
limitation of motion of a joint. 

The highest evaluation authorized under Code 5259 (removal of 
semilunar cartilage) is 10 percent.  Thus, these criteria do 
not allow a higher evaluation for the veteran's limitation of 
motion than that currently awarded.  Under Code 5258 
(dislocated semilunar cartilage), frequent episodes of 
locking, pain, and effusion into the joint warrant a 20 
percent evaluation.  The veteran has complained of such 
symptoms regarding his knees, and his right knee has 
undergone at least three surgeries during the appeal period.  
Based on the significant arthroscopic work done on the right 
knee and the veteran's reported symptomatology, which is 
supported in the treatment records regarding the right knee, 
the Board finds that the veteran's current symptomatology in 
the right knee is analogous to the criteria under Code 5258.  
Therefore, a 20 percent evaluation is warranted for this 
joint.

Finally, the medical (to include radiological studies) and 
lay evidence has not indicated ankylosis or fixation of the 
knee joints and consideration of the criteria under Code 5256 
would not be appropriate.

In summation, the Board finds that the evidence supports a 
separate 10 percent evaluation for loss of motion in the left 
knee under Code 5260.  The preponderance of the evidence is 
against higher evaluations for limitation of motion.  Based 
on the veteran's lay evidence, the Board concludes that the 
loss of motion in the knee joints has not significantly 
changed since he filed his claim for increased evaluations on 
June 29, 1990.  Therefore, these awards are made effective 
from this date.


Evaluation of Sinusitis

VA received the veteran's claim for an increased evaluation 
of his sinusitis on May 6, 1994.  He has claimed that he 
suffers with one sinus infection after another.  The veteran 
has testified that he experiences 13 to 14 sinus infections a 
year.  He asserts that these infections require the frequent 
use of antibiotics that only give temporary relief.  He 
reported that his sinus stays clogged all the time and that 
he has severe sinus pain.

The veteran received a VA sinus X-ray in May 1993.  There was 
minimal mucoperiosteal thickening in the right maxillary 
sinus.  The impression was probable chronic maxillary 
sinusitis.  In August 1993, the veteran complained of yellow 
drainage from his sinuses and painful maxillary sinuses.  The 
impression was sinusitis.

The veteran was afforded a VA ear, nose, and throat (ENT) 
examination in May 1994.  The veteran complained of purulent 
and bloody discharge.  Examination of his nose found deviated 
nasal septum "Sup" and was negative for purulent discharge.  
The assessments included chronic sinus.  

VA outpatient records in 1995 noted follow-up for the 
veteran's sinusitis.  The examinations were reported to be 
clear, except for a deviated nasal septum to the right side.  
The assessments were chronic sinusitis.  An outpatient record 
of July 1995 noted that a recent computerized tomography (CT) 
scan of the veteran's sinuses had revealed surgical changes 
and mild sinus disease.  He reported having "migraine" 
headaches, but these had decreased once he was placed on 
blood pressure medication.  The impressions included chronic 
sinusitis.

A January 1996 outpatient record noted the veteran's 
complaint of a sinus infection with yellow-green mucous, 
headaches, swollen face, and sore throat.  On examination, 
there was purulent material in both nostrils, a red throat, 
and crusting with rhonchi.  The assessment was sinusitis.

VA outpatient records during 1997 noted the veteran's 
recurrent complaints of headaches.  No abnormalities were 
noted with his nose or sinuses.  The assessments were 
migraine headaches.  

The veteran was afforded a VA compensation examination in 
February 1997.  He complained of constant sinus congestion 
for which he took over-the-counter decongestants.  The 
veteran denied having any allergies.  On examination, there 
was slight tenderness to percussion over the maxillary 
sinuses and slight nasal congestion.  Other findings were 
reported as normal.  The impressions included chronic 
sinusitis.  

A private CT scan of the sinuses in April 1998 revealed prior 
nasal antral windows, obstruction of right ostiomeatal unit, 
and some mucoperiosteal thickening in the right maxillary 
sinus.  The veteran was given a private ENT examination in 
April 1998.  He reported a history of year round post-nasal 
drainage and nasal congestive symptoms.  He complained of 
recurrent, frequent sinus infections and could never clear 
his post-nasal drainage, which was always yellow-tinged.  The 
examiner commented that the veteran's recent sinus CT scan 
had revealed mucosal disease within the right osteomeatal 
complex and mucosal thickening within the ethmoid sinus 
region.  On examination, the veteran had a deviate and 
slightly widened septum, but the examiner did not feel that 
the septum was causing obstructive problems.  There was some 
hyperemic mucosa.  His oral cavity and oropharynx were clear.  
The impression was chronic ethmoidal sinusitis.  The veteran 
underwent bilateral antrostomy and total internal 
ethmoidectomy.  The surgeon noted that there was hyperemia of 
the mucosa within the ethmoid sinuses and a few polypoid 
lesions posteriorly on the right and left side.  A pathology 
report confirmed the existence of chronic sinusitis.  

The veteran received a private ENT consultation in August 
1998.  The veteran complained of sinus infections off and on 
for many years with sinus surgery in 1986, 1992, and early 
1998.  He continued to have green, thick, bloody rhinorrhea, 
even with the use of antibiotics.  On examination, the nasal 
dorsum was without deformity.  Intranasal examination 
revealed the septum to be deviated to the right.  There was 
marked hypertrophy of the middle and inferior turbinates with 
some thick greenish rhinorrhea noted on the right side. The 
middle meatus had an ostium present with a lot of 
erythematious, edematous mucosa in each os.  The examiner 
commented that at best, it was barely open.  Nasopharynx, 
oral cavity, and oropharynx were clear.  The impression was 
chronic sinusitis, septal deviation, and turbinate 
hypertrophy.  If the veteran did not improve, surgery was 
recommended.

The veteran was given a VA compensation examination in 
September 1998.  He complained of chronic sinus infections 
that required him to stay on antibiotics all the time.  He 
also complained of intermittent fever, pain over his sinuses, 
and green purulent drainage.  On examination, the nasal 
passages were open.  There was tenderness over the maxillary 
sinuses.  The pharynx was not injected.  The impression was 
chronic maxillary sinusitis.  

In September 1998, a private CT scan of the sinuses revealed 
residuals of past nasal surgery and mucous membrane 
thickening of multiple sinuses.  In October 1998, the veteran 
underwent bilateral enoscopic maxillary antrostomy with 
tissue removal and bilateral inferior turbinate cautery.  
Pathology report noted the existence of chronic sinusitis.  A 
private outpatient follow-up in October 1998 noted the 
veteran's complaints of a "fair amount" of pain and 
drainage.  On examination, there was no purulent discharge.  
There was a small amount of crusting on either side.  The 
examiner felt that the veteran was doing well post-surgery 
and his continued discomfort was to be expected.  

A VA outpatient record of March 2005 noted the veteran's 
complaint of chronic headaches.  On examination, his nares 
were patent, there were erythematous and edematous mucous 
membranes, and his mouth was normal.  The impression was 
chronic headaches, to consider allergic rhinitis.  

The veteran's sinusitis is currently evaluated as 10 percent 
from March 21, 1995 under Code 6513.  A 10 percent evaluation 
under Code 6513 requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97, General Rating Formula for Sinusitis.

The evidence is clear that the veteran suffers from chronic 
sinusitis.  However, there is no lay or medical evidence that 
this sinusitis has resulted in incapacitation, requiring bed 
rest, as defined at 38 C.F.R. § 4.97.  The veteran has 
asserted that he suffers with virtually constant sinus 
infections that required repeat treatment with antibiotics.  
He has had multiple surgeries on his sinuses.  

The medical evidence does not support the claim that the 
veteran suffers with a virtually constant sinus infection.  
In August 1998, the examiner noted a history of "off and 
on" sinus infections.  While the veteran has had regular 
follow-up for his sinusitis, on only five occasions in 
January 1996, February 1997, August 1998, September 1998, and 
October 1998 did examination reveal objective evidence of 
sinus pain and purulent discharge or crusting.  The medical 
evidence shows that at most, the veteran would have three 
episodes a year of non-incapacitating sinus infections with 
the symptomatology noted for a 30 percent evaluation.  This 
limited occurrence of the described symptomatology does not 
authorize a 30 percent evaluation under Code 6513.  

However, the lay evidence indicates that the veteran's 
sinusitis symptoms have remained constant since the date of 
his claim on May 6, 1994.  The Board finds this lay evidence 
credible.  Therefore, a 10 percent evaluation is awarded from 
this date.


Temporary Total Evaluation under the Provisions of 38 C.F.R. 
§ 4.30.

The veteran underwent sinus surgery in April and October 
1998.  The veteran has claimed that his sinus symptoms were 
worse after the surgery than before, resulting in increased 
sinus infections, continuous drainage, and constant sore 
throat, and trouble with his voice.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

In Felden v. West, 11 Vet. App. 427 (1998), the Court defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Id. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).  In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.

The medical evidence discussed above does not reveal any 
evidence or opinion that the sinus surgeries of April and 
October 1998 required one month or more of convalescence.  
There is no evidence that these surgeries had incapacitated 
the veteran.  While the veteran required more surgery in 
October 1998, there is no evidence that either surgery 
resulted in residuals so severe that they would incapacitate 
the veteran as required by 38 C.F.R. § 4.30(a).  Therefore, a 
total temporary evaluation under these criteria is not 
authorized.


Extra-Schedular Evaluation

The veteran has asserted that his bilateral knee disability 
and sinusitis has interfered with his ability to maintain 
employment.  According to 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran's right knee disability and sinusitis has 
resulted in hospitalizations and surgery in recent years.  
These hospitalizations were for brief periods.  The veteran 
has presented evidence that he is unable to return to work 
and the SSA has awarded him a disability benefit due to his 
unemployability.  However, according to the SSA decision of 
August 1994 this award was based on multiple physical and 
psychiatric disabilities, many of which are not currently 
service-connected.  

The veteran is currently unable to work.  VA has compensated 
him for his inability to work due to his service-connected 
disabilities with the award of a total evaluation due to 
individual unemployability.  See 38 C.F.R. § 4.16.  While the 
veteran's bilateral knee disabilities and sinusitis have 
obviously interfered with his industrial ability; his current 
level of disability is fully contemplated by the rating 
schedule and his current evaluations.  That is, he has been 
fully compensated for his inability to work and the award of 
an extra-schedular evaluation in this case would violate the 
provisions of 38 C.F.R. § 4.14.  Thus, the Board finds that 
his bilateral knee disabilities and sinusitis do not present 
such an exceptional or unusual disability picture that it 
would render the application of the schedular criteria 
impractical.  Therefore, he is not referred for consideration 
of an extra-schedular evaluation.


ORDER

An evaluation of 30 percent disabling for post-operative 
chondromalacia of the left knee, effective from June 29, 
1990, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 30 percent disabling for post-
operative chondromalacia of the left knee is denied.

An evaluation of 10 percent disabling for limitation of 
motion of the left knee with degenerative joint disease 
associated with post-operative chondromalacia, effective from 
June 29, 1990, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent disabling for 
limitation of motion of the left knee with degenerative joint 
disease associated with post-operative chondromalacia is 
denied.

An evaluation of 30 percent disabling for post-operative 
arthroscopic chondroplasty and debridement of the right knee, 
effective from June 29, 1990, is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent disabling for post-
operative arthroscopic chondroplasty and debridement of the 
right knee is denied.

An evaluation of 10 percent disabling for limitation of 
motion of the right knee with degenerative joint disease with 
post-operative arthroscopic chondroplasty and debridement, 
effective from June 29, 1990, is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent disabling for 
limitation of motion of the right knee with degenerative 
joint disease with post-operative arthroscopic chondroplasty 
and debridement is denied.

An evaluation of 10 percent disabling for chronic sinusitis, 
effective from May 6, 1994, is granted; subject to the law 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent disabling for chronic 
sinusitis is denied.

A temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 for convalescence following hospitalizations 
in April and October 1998 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


